  Case 1:21-cr-00323-VM Document 18 Filed 09/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                            9/9/21
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 21 CR 323 (VM)
           -against-             :                    ORDER
                                 :
LANCE JOHNSON and ANTHONY        :
ABERNATHY,                       :
                                 :
                   Defendants.   :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for   Defendants    (see    Attached   Letter),    requests   that   the
status conference currently scheduled for September 10, 2021
be rescheduled. The conference shall be scheduled for Friday
October 15, 2021 at 11:00 a.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until October 15, 2021.
        It is hereby ordered that time until October 15, 2021
shall    be   excluded     from   speedy   trial   calculations.     This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              09 September 2021
          Case 1:21-cr-00323-VM Document 18 Filed 09/09/21 Page 2 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 7, 2021
BY EMAIL
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Lance Johnson and Anthony Abernathy, 21 Cr. 323 (VM)

Dear Judge Marrero:

       The Government writes, with consent of defense counsel, to respectfully request an
adjournment of the September 10, 2021 conference that is currently scheduled in the above-
captioned case. The parties have conferred, and the Government understands that defense counsel
would like additional time to review the discovery. Accordingly, the Government respectfully
requests that the conference be adjourned for approximately 30 days, to the week of October 11,
2021. The Government understands that defense counsel are available on October 13, 2021 and
October 15, 2021. The Government is available at the Court’s convenience.

        The Government also respectfully requests that time be excluded until the next conference
date, pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The proposed
exclusion would permit the defense to continue reviewing discovery and consider any pretrial
motions, and for the parties to discuss any potential pretrial dispositions. The Government
respectfully submits that the proposed exclusion would be in the interest of justice. Defense
counsel consent to the exclusion of time.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney for the
                                            Southern District of New York


                                            By:                                     .
                                                  David J. Robles
                                                  Assistant United States Attorney
                                                  (212) 637-2550

Cc: All counsel of record
